Citation Nr: 0719362	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for lumbar degenerative disc disease with 
osteoarthritis.

2.  Entitlement to a disability rating in excess of 20 
percent for cervical degenerative disc disease with 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied an increased evaluations lumbar 
degenerative disc disease with osteoarthritis, evaluated as 
40 percent disabling, and cervical degenerative disc disease 
with osteoarthritis, evaluated as 20 percent disabling. 

In April 2007, the veteran was afforded a personal hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  There is no evidence that the veteran's lumbar spine 
disability has resulted in unfavorable ankylosis of the 
entire thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past year.

2.  The veteran's lumbar spine disability results in mild, 
incomplete paralysis of the sciatic nerve (left L5-S1 
radiculopathy).

3.  There is no evidence that the veteran's cervical spine 
disability has resulted in forward flexion of the cervical 
spine 15 degrees or less, favorable ankylosis of the entire 
cervical spine, or intervertebral disc syndrome.

CONCLUSIONS OF LAW

1.  The criteria for assigning a disability rating in excess 
of 40 percent for lumbar degenerative disc disease with 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2006).

2.  The criteria for a separate 10 percent disability 
evaluation for left L5-S1 radiculopathy have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.123, 4.124, 
4.124a, Diagnostic Codes 5243, 8520 (2006).

3.  The criteria for assigning a disability rating in excess 
of 20 percent for cervical degenerative disc disease with 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the October 2004 decision.  The RO's July 2004 notice 
letter informed the veteran that he could provide evidence to 
support his claims for increased ratings or location of such 
evidence and requested that he provide any evidence in his 
possession.  The notice letter notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for increased ratings.  While the 
veteran was never provided a VCAA letter outlining the 
criteria for establishing effective dates, as the claims for 
increased ratings for the lumbar and cervical spine are 
denied, the issue of an effective is moot.  With respect to 
the award of a separate 10 percent rating for incomplete 
paralysis of the sciatic nerve, any error in the failure to 
provide notice involving the downstream element of an 
effective date is harmless, and can be corrected by the RO 
following the Board's decision.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes outpatient treatment records 
from the El Paso VA Medical Center (VAMC) and Texas Imaging 
Services of El Paso.  The veteran has not identified any 
other pertinent medical evidence.  He was afforded VA 
examinations in August 2004 and October 2005 for the purpose 
of determining the nature and severity of his service 
connected spine disabilities.  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues on appeal is required to comply with the duty 
to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159. 


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, are to be evaluated 
under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2006).

Lumber spine

Service connection for degenerative disc disease of the 
lumbar spine was granted in April 1972 and assigned a 10 
percent disability rating.  In June 1993, the rating was 
increased to 40 percent.  That rating remained in effect 
until the veteran filed his claim for an increased rating in 
June 2004.  

On review of the record, the Board finds that the criteria 
for an evaluation in excess of the currently assigned 40 
percent have not been met.  The veteran is already receiving 
the maximum rating for loss of range of motion of the lumbar 
spine.  Even considering any complaints of weakness, 
fatigability, or loss of function due to pain, a higher 
disability may not be assigned.  See Johnston v. Brown, 10 
Vet. App. 80 (1997) (if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  
Therefore, the only means by which a higher rating could be 
assigned would be if there is evidence unfavorable ankylosis 
of the entire thoracolumbar spine or incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least six weeks during the past year.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)). 

Here, there are no findings pertaining to ankylosis.  An X-
ray taken in October 2004 showed prominent osteophyte 
formation throughout the lumbar spine.  The vertebral bodies 
were normally aligned.  The vertebral body height was 
preserved.  There were no compression deformities.  There was 
narrowing of the L5-S1 disc space.  The report of an October 
2005 VA examination indicated that the veteran retained an 
active range of motion of the lumbar spine.  An earlier 
August 2004 examination does not contradict these findings.  
As there is no evidence of unfavorable ankylosis of the 
thoracolumbar spine, a higher disability evaluation under 
Diagnostic Code 5240 would be inappropriate.

Consideration has been given as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome.  A September 2004 MRI showed disc protrusions at 
L3-4, L4-5, and L5-S1.  The most focal protrusion was at L4-5 
on the right with displacement of the right L5 nerve root.  
There is also evidence that the veteran experiences 
neurological deficits of the lower extremities, to include 
diminished reflexes and sensory loss.  The Board therefore 
finds that the presence of intervertebral disc syndrome has 
been established.  Nevertheless, there are no findings that 
the veteran experienced any incapacitating episodes resulting 
from intervertebral disc syndrome of at least six weeks 
during the past year incapacitating episodes.  The report of 
the October 2005 examination specifically noted that the 
veteran had not had any incapacitating episodes in the 
previous 12 months.  The treatment records from the El Paso 
VAMC are also silent with respect to the veteran being 
prescribed bed rest.  Indeed, the veteran testified that he 
had had only two or three incapacitating episodes over the 
past six months.
Deliberation as to whether a higher disability evaluation may 
be applied does not stop here, however.  A precedent opinion 
of VA's Office of General Counsel, VAOPGCPREC 36-97 (1997), 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  The Board recognizes the fact that the veteran 
experiences a significant loss of range of motion of the 
lumbar spine.  When he was examined in October 2005, forward 
flexion was reduced to 90 degrees with pain beginning at 70 
degrees.  Similar ranges of motion have been documented over 
the course of the appeal.  However, despite his claim of 
being unable to stand or walk for prolonged periods or 
experiencing flare ups of pain due repetitive bending and 
lifting, the examiner specifically found that forward flexion 
could reduced to 50 degrees during a period of flare up.  
Thus, the Board finds that a disability evaluation in excess 
of 40 percent under the rating criteria for intervertebral 
disc syndrome is not warranted.  38 C.F.R. §§ 4.40, 4.45, 
4.59.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

The aforementioned and discussed October 2005 VA neurological 
examination indicates that the veteran experiences some 
neurological manifestations, which may be associated with his 
low back disability.  The examiner described the veteran as 
having severe degenerative disc disease at L5-S1 with 
evidence of left lower extremity radiculopathy.  Accordingly, 
the Board will evaluate the veteran's chronic neurological 
manifestations pursuant to Diagnostic Code 8520, Sciatic 
nerve.  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  It 
is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

On examination in October 2005, the veteran had a slightly 
diminished ankle jerk bilaterally.  There was also slight 
impairment of sensation of the right lower extremity.  
Lasegue's sign was positive on the right.  The examiner 
described the veteran as having "mild signs" manifested by 
positive simulation testing.  Resolving the benefit of the 
doubt in favor of the veteran, the Board finds that evidence 
supports the award of a separate rating for mild paralysis of 
the sciatic nerve, and that a 10 percent evaluation is 
warranted under Diagnostic Code 8520.



Cervical spine

With respect to the veteran's cervical disability, service 
connection was initially granted in April 1972.  A 10 percent 
disability rating was assigned.  In June 1993, the 10 percent 
disability rating assigned for degenerative disc disease of 
the cervical spine was increased to 20 percent.  That rating 
remained in effect until the veteran filed his claim for an 
increased rating in June 2004.

Here, the Board finds that the veteran's neck disability is 
appropriately evaluated as 20 percent disabling.  The 
evidence fails to establish that the veteran's cervical spine 
disability has resulted in forward flexion of the cervical 
spine 15 degrees or less.  The October 2005 VA examination 
indicated that the veteran demonstrated forward flexion to 45 
degrees, backward extension to 30 degrees, right lateral 
flexion to 20 degrees, and left lateral flexion to 60 
degrees.  Similar findings were made in an August 2004 VA 
examination report.  Records received from the El Paso VAMC 
make no reference to ranges of motion of the cervical spine 
worse than that reported in October 2005 VA examination.

The Board also finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  The 
Board's attention is drawn to the October 2005 examination 
report that estimated that during acute flare ups the total 
functional loss of the veteran's cervical spine would result 
in forward flexion limited to 35 degrees.  He described the 
veteran's overall functional impairment during acute flare-
ups as "mild."  As such, the Board finds that the described 
functional impairment was adequately considered in the 
current evaluation.  Application of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 therefore does not provide a basis for a rating 
higher than 20 percent.

There is also no evidence of favorable ankylosis of the 
entire cervical spine.  As described above, the veteran 
retains an active range of motion of the cervical spine.  X-
rays of the cervical spine only show minor degenerative 
changes.  There are no findings of ankylosis.

With respect to the question as to whether a higher rating 
could be assigned for intervertebral disc syndrome, there is 
no evidence that establishes a diagnosis of intervertebral 
disc syndrome.  The Board acknowledges the veteran's 
complaints of numbness in his arms and occasional paresthesis 
to the hands.  It is also recognized that the veteran 
demonstrated sensory and reflex deficits of the upper 
extremities when he was examined in October 2005.  However, a 
contemporaneous EMG and NCV of the upper extremities 
indicated that the veteran's symptoms were the result of 
bilateral carpal tunnel syndrome, and that it was 
"unlikely" that the veteran had entrapment radiculopathy.  
The examiner diagnosed the veteran as having symptomatic 
chronic neck strain secondary to cervical spine 
osteoarthritis and mild cervical spine stenosis "but with no 
evidence of radiculopathy.  In sum, there is simply no 
evidence to warrant consideration of the veteran's neck 
disability under the relevant diagnostic code for 
intervertebral disc syndrome.  There is also no evidence that 
the veteran suffers from mild, incomplete paralysis of the 
radial nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510, 
8511, 8512, 8513.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for lumbar degenerative disc disease with osteoarthritis is 
denied.

Entitlement to a 10 percent disability evaluation for left 
L5-S1 radiculopathy is granted, subject to the criteria 
governing payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent 
for cervical degenerative disc disease with osteoarthritis is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


